ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-028 concluding that LOUIS F. WILDSTEIN of NEWARK, who was admitted to the bar of this State in 1978, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit the client to make an informed decision regarding the representation), RPC 1.7(a), (b) and (c) (conflict of interest), RPC 1.8(a) (conflict of interest/prohibited transaction), RPC 1.8(c) (preparation of an instrument giving the attorney a substantial testamentary gift) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that LOUIS F. WILDSTEIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 1, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.